DETAILED ACTION
This rejection is in response to Request for Continued Examination filed on 10/07/2020.
Claims 1-20 are pending and have currently been examined.
Claims 1-3, 8-10, and 15-17 are currently amended.
This application is a continuation of 14/725,166.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Response to Arguments
Applicant’s arguments filed on 10/07/2020 with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (Patent No.: US 9,818, 224 B1, hereinafter “Worley”) in view of Kwatra et al. (U.S. Pub. No. US 20140153832 A1, hereinafter “Kwatra”).

Regarding claims 1, 8, and 15 
Worley discloses a method for generating a composite image, the method comprising (Worley, FIG. 9, C1, L30-57): 
receiving, from a user device via an application running on the user device, a first image captured by a camera on the user device and a request for a composite image based on the first image (Worley, FIG. 7-8, C4, L9-55: user device 
querying a database of images … to identify a second image; providing the second image to the user device for presentation via the application running on the user device (Worley, FIG. 1, C6, L1-40: after receiving the composite image request query datastore for second object; FIG.8, item 806, C17, L60-67: composite image request includes an indication on where to render second object with first object; C9, L45-67: database; FIG.1, C4, L9-30: browse second object via application on user device displayed on user interface; C11, L20-67: present one or more images of second image while user is browsing); 
generating the composite image … and providing the composite image to the user device.  (Worley, FIG. 4 and 7, C16, L 34-67: first object is rendered with second object in composite image based on composite image request and preview image of composite image generated; FIG.4, C12, L11-67: composite image request element includes selectable image options; FIG. 9, C19, L1-27: generate composite image); 
Worley does not explicitly disclose:
querying a database of images based on the first image to identify a second image (emphasis added); 
receiving, via the application running on the user device, a selection of one or more image elements displayed in the second image, the one or more image elements selected from a plurality of user-selectable image elements displayed in the second image; 
generating the composite image by replacing one or more image elements displayed in the first image with the selected one or more image elements displayed in the second image (emphasis added).
However, Kwatra teaches that it is known to include:
querying a database of images based on the first image to identify a second image (emphasis added) (Kwatra, [0020]:  find the closest matching source image portions in stored data that match desired attributes from target image; FIG.2, [0042]: searches stored data in data structure associated with the attributes in the target image to find the desired facial attributes in the source images); 
receiving, via the application running on the user device, a selection of one or more image elements displayed in the second image, the one or more image elements selected from a plurality of user-selectable image elements displayed in the second image (Kwatra, [0049]: multiple attributes from source image can be selected; [0067]: selects a matched source image portion from one or more best matching source image portions; [0020]: user selects attributes and obtains associated image portions from source images with selected attributes; [0036]: attributes can be received based on selections made by a user using controls displayed in a graphical interface; [0083-0084]: application on client device; [0038]); 
generating the composite image by replacing one or more image elements displayed in the first image with the selected one or more image elements displayed in the second image (emphasis added) (Kwatra, [0050]: replaces one 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Worley with Kwatra to include the aforementioned limitations since such a modification would be predictable. Specifically, Worley would continue to teach querying a second image and generating a composite image of the first and second image except that now replacing one or more first image portions in the first image with the one or more portions of the second image that is searched based on the matching attributes with the first image is taught according to the teachings of Kwatra. This is a predictable result of the combination. (Kwatra, [0002]).


Regarding claims 3, 10, and 17 
The combination of Worley and Kwatra teaches the method of claim 1, as well as 
wherein querying the database of images based on the first image to identify the second image comprises identifying the second image based at least in part on an item identified in each of the first image and the second image using image recognition (Kwatra, [0034]: image recognition technique used to identify attributes in target image; FIG. 2, [0042]:  searches stored data associated with the selected attribute in the target image to find the desired facial attributes in the source images; [0045]: attributes being searched in the stored data can be identified using facial recognition on the target image [0055]: recognition techniques applies to target and source images).  


Regarding claims 4, 11, and 18 
The combination of Worley and Kwatra teaches the method of claim 1, 
wherein the composite image is generated in part by: Page 41 of 46 8735513 v1NonprovisionalIP-P3061 US2/EBAY.296554selecting one or more image filters to apply; and applying the one or more image filters to at least a portion of the composite image (Worley, FIG. 4, C11, L45-67: select lighting and ray options for composite image elements; C12, L11-67: lighting rays and positioning elements in composite image; C14, L30-67: light ray options applied to first and second object; C15, L30-67: light rays and optical effects).  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Worley and Kwatra as applied to claim 1 above, and further in view of Laxminarayana Bhat et al. (Pub. No.: US 2014/0254934 A1, hereinafter “Laxminarayana Bhat”).

Regarding claims 2, 9, and 16 
The combination of Worley and Kwatra teaches the method of claim 1, except for 
wherein the second image is identified based at least in part on a geolocation associated with the first image and geolocation information associated with the second image. 
However, Laxminarayana Bhat teaches that it is known to include:
wherein the second image is identified based at least in part on a geolocation associated with the first image and geolocation information associated with the second image (Laxminarayana Bhat, [0019]: geolocation of captured image used for image search; [0027]: the geographical coordinates of the query image is matched with the geographical coordinates of the identified matching database images; [0061]: image searching using geographical coordinates of location of captured image). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Worley and Kwatra with Laxminarayana Bhat to include the aforementioned limitations since such a modification would be predictable. Specifically, Worley and Kwatra would continue to teach identifying the second image based on the first image except that now geolocation is used to identify the second .  

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Worley and Kwatra as applied to claim 1 above, and further in view of Arnold (Pub. No.: US 2013/0076926 A1, hereinafter “Arnold”).

Regarding claims 5, 12, and 19 
The combination of Worley and Kwatra teaches the method of claim 4, including image filters or lightening options the user can select to lightening the image (Worley, FIG. 4, C11, L45-67; C12, L11-67), but does not explicitly disclose:  wherein the one or more image filters are selected based on current lighting conditions of a current location of the user device.  
However, Arnold teaches that it is known to include: 
wherein the one or more image filters are selected based on current lighting conditions of a current location of the user device (Arnold, [0030-0031]: location of image capture device and weather information used to determine ambient lighting value and setting used to adjust lightening of image; [0023], [0033-0034]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Worley and Kwatra with Arnold to include wherein the one or more image filters are selected based on current lighting conditions of a current location of the user device since such a modification would be predictable. Specifically, Worley and Kwatra would continue to teach lighting option effects except that now filters are selected based on current lighting conditions of a current location of 



Regarding claims 6 and 13 
The combination of Worley, Kwatra, and Arnold teaches the method of claim 5, as well as: further comprising: 
determining the current location of the user device; and accessing lighting information from one or more sources, the lighting information corresponding to the current location of the user device and describing one or more lighting conditions of the current location of the user device (Arnold, [0014-0015]: image capture device location and weather information is used to determine setting for image current lighting conditions; [0019]: receive weather conditions based on current location of image capture device; [0026-0033]). 
The motivation to combine Worley and Kwatra with Arnold is the same as set forth in claim 5 above. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Worley and Kwatra as applied to claim 1 above, and further in view of Perkins et al. (Pub. No.: US 2016/0035055 A1, hereinafter “Perkins”).

Regarding claims 7, 14, and 20 
The combination of Worley and Kwatra teaches the method of claim 1, except for: 
wherein the method further comprises determining a price for the second image based on at least one selected from the following: a distance between a current location of the user device and a location corresponding to the first image; an elapsed time since the user device was located at the location corresponding to the first image; and the one or more image elements selected from the second image.
However, Perkins teaches that it is known to include:
wherein the method further comprises determining a price for the second image based on at least one selected from the following: a distance between a current location of the user device and a location corresponding to the first image; an elapsed time since the user device was located at the location corresponding to the first image; and the one or more image elements selected from the second image (Perkins,[0006]: The licensed design elements can be selected from the group consisting of images; [0009] and [0057]:  license price for the design element based on use attributes; [0013]: A price can be displayed for each design element returned from the search; [0054]: the user is presented with a 210 for each design element; FIG. 13-14, [0077]: payment confirmation to purchase single image design element; [0036]; [0046]; [0064-0065]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Worley and Kwatra with Perkins to include the aforementioned limitations since such a modification would be predictable. Specifically, Worley and Kwatra would continue to teach determining elements of a second image except that now price for the image is determined according to the teachings of Perkins. This is a predictable result of the combination. (Perkins, paragraphs [0002-0004]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684